Citation Nr: 1425994	
Decision Date: 06/09/14    Archive Date: 06/16/14

DOCKET NO.  12-06 489	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to an effective date earlier than April 20, 2009 for the grant of service connection for paranoid schizophrenia.



REPRESENTATION

Appellant represented by:	Robert W. Gillikin, II, Attorney at Law



ATTORNEY FOR THE BOARD

C. Boyd, Associate Counsel




INTRODUCTION

The Veteran served on active duty from August 1966 to June 1968.

This matter comes to the Board of Veterans' Appeals  (Board) on appeal from a September 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia, which, in part, granted service connection for paranoid schizophrenia.  The RO assigned a 100 percent disability rating and an effective date of April 20, 2009, the date the RO received the Veteran's claim for service connection for post-traumatic stress disorder (PTSD).

The record shows that the Veteran initially requested a formal hearing in connection with the appeal.  In a July 2012 statement, the Veteran, through his representative, withdrew his hearing request.

In addition to a paper claims file, there is a Virtual VA electronic file.  The Board has reviewed both files prior to reaching this decision. 


FINDINGS OF FACT

1.  In an April 2005 rating decision, the RO denied service connection for paranoid schizophrenia; this decision was not appealed and became final.

2.  On April 20, 2009, the Veteran filed a claim for service connection for PTSD which was denied in a December 2009 rating decision; the Veteran filed a timely Notice of Disagreement and requested a de novo review by the RO.

3.  In August 2010, the Veteran underwent a VA examination; the examiner did not diagnose PTSD, but did state his opinion that the Veteran's paranoid schizophrenia was at least as likely as not related to his combat experiences in Vietnam.

4.  A September 2010 rating decision granted entitlement to service connection for paranoid schizophrenia (claimed as PTSD) and assigned an effective date of April 20, 2009, the date of receipt of the Veteran's most recent service connection claim.

5.  There was no formal or informal claim to reopen the previously denied claim for service connection received prior to April 20, 2009; the Veteran has not alleged that the RO made clear and unmistakable error in the April 2005 rating decision.


CONCLUSION OF LAW

The criteria for an effective date prior to April 20, 2009, for the grant of service connection for paranoid schizophrenia have not been met. 38 U.S.C.A. §§ 5107, 5110 (West. 2002 & Supp. 2012); 38 C.F.R. § 3.400  (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duty to Notify and Assist

Upon receipt of a complete or substantially complete application for benefits and prior to an initial unfavorable decision on a claim by an agency of original jurisdiction, VA is required to notify the appellant of the information and evidence necessary to substantiate the claim and the division of responsibilities in obtaining evidence.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The notice should also address the rating criteria or effective date provisions that are pertinent to the appellant's claim. Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

With respect to the Veteran's assertion that he is entitled to an earlier effective date for the grant of service connection, the United States Court of Appeals for the Federal Circuit has held that once the underlying claim is granted, further notice as to downstream issues, such as the effective date, is not required. See Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).

All known and available records relevant to the issue on appeal have been obtained and associated with the Veteran's claims file; and the Veteran has not contended otherwise.  The Veteran was given the opportunity to give testimony before the Board.  VA has substantially complied with the notice and assistance requirements and the Veteran shall not be prejudiced by a decision on the claim at this time.

II.  Entitlement to an Earlier Effective Date

Congress and VA have established the laws and regulations governing the assignment of effective dates, which clearly set forth the provisions for when an effective date for the grant of service connection may be.  The Board is bound by these laws and regulations.  See 38 C.F.R. § 19.5.  

The assignment of effective dates of awards is generally governed by 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400.  The effective date of an award of service connection is based upon a variety of factors, including date of claim, date entitlement is shown, and finality of prior decisions.  See, e.g., Lalonde v. West, 12 Vet. App. 377, 382 (1999) (holding that "the effective date of an award of service connection is not based on the date of the earliest medical evidence demonstrating a causal connection, but on the date that the application upon which service connection was eventually awarded was filed with VA").  

In general, the effective date of an award based on an original claim or a claim reopened after final adjudication of compensation shall be fixed in accordance with the facts found, but shall not be earlier than the date of the receipt of the application. 38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  Generally, the effective date of an award of disability compensation shall be the date of receipt of the claim or the date entitlement arose, whichever is later. 38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400. 

Here, in the context of a claim for service connection for PTSD, the RO reviewed the claim de novo after the filing of an NOD and provided the Veteran with a VA examination.  The licensed psychologist was unable to diagnose PTSD, but after a detailed consideration of the Veteran's statements and the information in the claims file, opined that "the veteran's schizophrenic condition most likely results from the veteran's exposure to combat in Vietnam and as a result of the veteran's poor coping ability, in part, limited by his low intellectual functioning."  The RO considered this opinion and instead of simply denying PTSD, granted service connection for paranoid schizophrenia because it was a psychiatric disorder for which all elements required to establish service connection had been met.  

Generally, a claim which has been denied in an unappealed RO decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 2002).  
Arguably, the RO viewed the evidence in the light most favorable to the Veteran by granting service connection despite the finality of the April 2005 rating decision and that the April 2009 correspondence was actually a claim for service connection for PTSD and made no indication of a desire to reopen the claim denied in 2005. 

In the present case, laws and regulations promulgated by Congress prohibit the assignment of an effective date earlier than April 20, 2009.  The only way to establish an earlier date at this time would be for the Veteran to succeed in alleging that the RO committed clear and unmistakable error (CUE) in not granting service connection for paranoid schizophrenia in April 2005.  An error that constitutes CUE must be one that is undebatable and the standard for proving CUE is high.  Regardless, the Board finds no indication in the record that the Veteran intended to make such a claim.

Because the preponderance of the evidence is against the assignment of an earlier effective date, the benefit of-the-doubt doctrine does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).






ORDER

Entitlement to an effective date earlier than April 20, 2009, for the grant of service connection for paranoid schizophrenia is denied.



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


